REEVES, District Judge.
Counsel for the defendant have earnestly urged that the Findings and Conclusions in the above case were not justified by the evidence, but, on the contrary, were speculative and conjectural. Moreover, it is urged that the judgment or award of damages is excessive.
The memorandum opinion heretofore filed, together with Findings of Fact and Statement of Conclusions of Law, have all been examined together with the briefs and arguments of the parties. The conclusion seems inescapable that, in the light of all the evidence concerning the conflagration admittedly experienced, the defendant was responsible for it by reason of the negligence of its employees. No testimony indicated the cause of the fire save only by reason of the inflammable gas that unquestionably escaped from the tank and distribution system installed by the defendant. On the contrary, the evidence is quite affirmative that the fire was caused by escaping gas.
On the question of damages there was little or no countervailing proof as to the value of both the real estate and the personal property destroyed by the fire.
It seems proper, therefore, to overrule defendant’s motion for new trial and same will be done.